                 Case 2:20-cv-00375-BJR Document 2 Filed 03/09/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
   THE HIGHLANDS NORTH CONDOMINIUM                        NO. 2:20-cv-00375
 9
   ASSOCIATION, a Washington non-profit
10 corporation,
                                                          NOTICE OF RELATED CASE
11                                 Plaintiff,
     v.
12
   ALLSTATE INSURANCE COMPANY, an
13
   Illinois Corporation; and DOE INSURANCE
14 COMPANIES 1–10,

15                                 Defendants.
16

17            There are two related cases to the current action. Information about the related cases is
18 listed below.

19                                              I.   CASE ONE
20            The Highlands North Condominium Association v. Allied Insurance Company of America,
21 et al., Cause No. 2:19-cv-01660-RAJ, is a related case to the current action. The presiding judge in

22 this related case is the Honorable Richard A. Jones. The parties in this related case are Plaintiff

23 The Highlands North Condominium Association (“Plaintiff”) and Defendants Allied Insurance

24 Company of America, Nationwide Mutual Insurance Company, and AMCO Insurance Company

25 (collectively, hereinafter referred to as “Defendants”). This action was filed on October 16, 2019

26 and is the earliest filed action.


          NOTICE OF RELATED CASE - 1                              STEIN, SUDWEEKS & STEIN, PLLC
          (NO. 2:20-cv-00375)                                      2701 FIRST AVENUE, SUITE 430
                                                                         SEATTLE, WA 98121
                                                                 PHONE 206.388.0660 FAX 206.286.2660
             Case 2:20-cv-00375-BJR Document 2 Filed 03/09/20 Page 2 of 2




1                                              II.    CASE TWO

2         The Highlands North Condominium Association v. State Farm Fire & Casualty Company,

3 et al., Cause No. 2:20-cv-00255-MAT, is a related case to the current action. The presiding judge

4 in this related case is the Honorable Mary Alice Theiler. The parties in this related case are

5 Plaintiff The Highlands North Condominium Association (“Plaintiff”) and Defendant State Farm

6 Fire & Casualty Company (“State Farm”). This action was filed on February 19, 2020.

7                                  III.    GENERAL STATEMENT

8         Both cases involve the same Plaintiff The Highlands North Condominium Association, and

9 involve insurance coverage actions for the cost of repairing hidden damage at the Highlands North

10 Condominium complex.

11        DATED this 9th day of March, 2020.

12                                        STEIN, SUDWEEKS & STEIN, PLLC
13                                        /s/ Jerry H. Stein
                                          /s/ Justin D. Sudweeks
14                                        /s/ Daniel Stein
                                          /s/ Colin R. Crug
15                                        Jerry H. Stein, WSBA 27721
                                          Justin D. Sudweeks, WSBA 28755
16                                        Daniel J. Stein, WSBA 48739
                                          Colin R. Crug, WSBA 52743
17                                        2701 First Avenue, Suite 430
18                                        Seattle, WA 98121
                                          Email: jerry@condodefects.com
19                                                 justin@condodefects.com
                                                   dstein@condodefects.com
20                                                 colin@condodefects.com
                                          Telephone: (206) 388-0660
21
                                          Facsimile: (206) 286-2660
22                                        Attorneys for Plaintiff

23

24

25

26


     NOTICE OF RELATED CASE - 2                                 STEIN, SUDWEEKS & STEIN, PLLC
     (NO. 2:20-cv-00375)                                         2701 FIRST AVENUE, SUITE 430
                                                                       SEATTLE, WA 98121
                                                               PHONE 206.388.0660 FAX 206.286.2660
